Citation Nr: 0508292	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-42 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for residuals of a tropical 
fever, to include catarrhal fever.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 RO decision that denied the 
veteran's claim of service connection for residuals of a 
tropical fever.  The veteran timely perfected an appeal to 
the Board.

In March 2005, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his case on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900 (2004).


FINDING OF FACT

There is no medical evidence that the veteran currently 
suffers from any residuals of a tropical fever, to include 
catarrhal fever. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
tropical fever are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations eliminate the concept of a well- 
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In June 2004, the RO denied the 
veteran's claim of service connection for residuals of 
tropical fever.  He was properly notified of the outcome as 
well as the reasoning behind the adverse decision in a June 
2004 letter.  The Board concludes that the discussion in the 
June 2004 RO decision, statement of the case (issued in 
October 2004), and numerous letters over the years (including 
the April 2004 VCAA letter) informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Specifically, 
the Board concludes that the RO decision, SOC, and various 
letters informed him of: why the evidence on file was 
insufficient to grant service connection; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate his 
claim.  The April 2004 VCAA letter specifically informed him 
of what he should do in support of the claim, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). He was, for the most part, informed to submit 
everything he had with regard to his claim for service 
connection.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, the April 2004 
VCAA letter was issued prior to the June 2004 RO decision 
which denied his claim for service connection.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran indicated that VA records from the 
Bronx facility were relevant, and VA obtained such.  

The VCAA also requires VA to provide a medical examination 
when an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is 
required to provide a medical examination or obtain a medical 
opinion only if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  In the present case, the Board observes that 
there is no medical evidence of the current claimed 
disability.  As such, an examination is not necessary.  

In sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist with regard to the veteran's claim.

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under these circumstances, the Board finds that a decision on 
appeal, at this juncture, is appropriate.

II.  Factual Background

On entrance examination in December 1941, no pertinent 
abnormalities were noted. 

In July 1944, the veteran presented for treatment, 
complaining of a headache, fever, diarrhea, and general 
malaise.  Following an examination, the diagnosis was acute 
catarrhal fever.  Bed rest was recommended.  A few days later 
it was noted that his general condition was good and that he 
could report for duty. 

In August 1945, the veteran presented for treatment and it 
was noted he had acute catarrhal fever.  It was noted that 
the veteran was admitted with the usual signs and symptoms.  
Routine treatment was administered with an uneventful 
recovery.  A few days later it was noted he was in a fit 
condition to perform duty. 

On discharge examination in December 1945, no abnormalities 
were noted. 

In December 2004, the veteran submitted duplicates of service 
medical records, which were already of record.

III.  Analysis

Service connection may be established for disability due to 
disease or injury incurred in or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain diseases, such as malaria, among other things, which 
result from tropical service may be service connected on a 
presumptive basis if they become manifest to a compensable 
degree within one year after service discharge, provided the 
rebuttable presumption provisions are satisfied.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. § 3.307(a), (d) and § 
3.309(b).  Catarrhal fever is not among the diseases that are 
recognized as being presumptively related to tropical 
service. 

The veteran's service medical records show that the veteran 
was treated for catarrhal fever on two occasions in July 1944 
and August 1945.  On each occasion:  he presented with 
symptoms such as headaches, fever, and malaise; after a brief 
period of treatment, he was released to duty in a fit 
condition.  On separation examination in December 1945, 
residuals of catarrhal fever were not identified.  There is 
no pertinent evidence from the 1950s to the present time.  
Simply put, there is no current medical evidence of any 
residuals of a tropical disease to include catarrhal fever of 
record, and neither the veteran nor his representative has 
alluded to the existence of any such evidence.  

The Board emphasizes that service connection is only 
available for disability resulting from disease or injury 
that was incurred or aggravated in service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The Board has considered the veteran's assertions in reaching 
its decision on this claim, and does not doubt the sincerity 
of his beliefs.  However, as the veteran is a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, such as whether he, in fact, suffers from a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating the claim on 
appeal.  However, in the absence of any competent evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for residuals of a tropical fever is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


